DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/24/2020.
Claims 1-20 are pending of which claims 1, 10 and 18 are independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of US. Pub. 20200059285 to Zhang (hereinafter “Zhang”).


Regarding claim 1: Li discloses a  system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: transmitting, to a network device, a request for permission to perform a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam(Li, see paragraphs [0246-0248], the replacement procedure of a degraded beam  is a recovery procedure called beam recovery phase 2, if qualified  beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates); and receiving, from the network device, a response to the request, wherein the response comprises an indication of an action to be performed based on a result of the receiver beam evaluation procedure(Li, see paragraphs [0246-0248],  in order to replace a degraded serving beam with alternative beam with good quality, a candidate beam measurement and evaluation is performed, the replacement procedure is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates, and if alternative beams are not identified or switched/aligned within a predefined time budget, beam recovery is failed and radio link failure is declared to trigger the start of RL recovery phase 2, which is LTE like RLF recovery phase 2). 
   
 However, Li does not explicitly teach performing on-demand  receiver beam evaluation procedure that determines whether a receiving beam is to be changed from a first receiving beam to a second receiving beam, wherein the on-demand receiver beam evaluation procedure is performed by a user equipment without receipt of an instruction from network equipment. However, Zhang in the same or similar field of endeavor performing on-demand  receiver beam evaluation procedure that determines whether a Zhang, see paragraph [0123], once a beam switch request is received and a beam switch response is transmitted from the gNB BS  to the UE, and the UE may monitor control beam 2 specified in the beam switch request, and when a DCI or a CE is detected over control beam 2, the UE  may determine that control beam 2 can be used as a serving beam for receiving downlink control information (e.g., PDCCH) ), wherein the on-demand receiver beam evaluation procedure is performed by a user equipment without receipt of an instruction from network equipment (  Zhang, see paragraph [0133], a processing circuitry may be further configured to perform functions with or without execution of program instructions stored in the memory, which the functions or processes of the PHY layer may include beam link quality measurement, measurement results reporting, L1/L2 control channel or data channel decoding,  and beamforming; in addition the functions may include coding modulation). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s system/method because it would allow increase in the transfer rate of each user.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve beam recovery regardless contention free or contention based environment (Zhang; [abstract]).


Regarding claim 9: Li discloses the system of claim 1, wherein the transmitting the request comprises transmitting the request via a channel configured to operate , see paragraph [0261], UE monitors NR-PDCCH in a sub-frame or TTI, if the UE decodes only the NR-PDCCH on the active BPL successfully, it may follow transmission or reception operation indicated in the NR-PDCCH (which can be a UCI or DCI or paging etc.).

Regarding claim 10: Li discloses a  method, comprising:  the mobile device comprising facilitating, by the user equipment, a transmission, to a network equipment of a request for authorization to perform a beam management procedure at the user equipment, wherein the beam management procedure facilitates switching the receiving beam from the first receiving beam to the second receiving beam or a third receiving beam (Li, see paragraphs [0246-0248], the replacement procedure of a degraded beam  is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates); and receiving, by the user equipment and from the network equipment, a response to the request, wherein the response comprises an indication of an action to be performed based on a result of the beam management procedure (Li, see paragraphs [0246-0248], in order to replace a degraded serving beam with alternative beam with good quality, a candidate beam measurement and evaluation is performed, the replacement procedure is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates, otherwise, if alternative beams are not identified or switched/aligned within a predefined time budget, beam recovery is failed and radio link failure is declared to trigger the start of RL recovery phase 2, which is LTE like RLF recovery phase 2). 
   
However, Li does not explicitly teach performing on-demand  receiver beam evaluation procedure that determines whether a receiving beam is to be changed from a first receiving beam to a second receiving beam, wherein the on-demand receiver beam evaluation procedure is performed by a user equipment without receipt of an instruction from network equipment. However, Zhang in the same or similar field of endeavor determining, by a user equipment comprising a processor that a receiving beam is to be changed from a first receiving beam to a second receiving beam based on a receiver beam training procedure ( Zhang, see paragraph [0123], once a beam switch is request is received and a beam switch  response is transmitted from the gNB BS  to the UE, and the UE may monitor control beam 2 specified in the beam switch request, and when a DCI or a CE is detected over control beam 2, the UE  may determine that control beam 2 can be used as a serving beam for receiving downlink control information (e.g., PDCCH) ), wherein the determining comprises implementing an on-demand receiver beam evaluation procedure at the user equipment without a trigger from network equipment (  Zhang, see paragraph [0133], a processing circuitry may be further configured to perform functions with or without execution of program instructions stored in the memory, which the functions or processes of the PHY layer may include beam link quality measurement, measurement results reporting, L1/L2 control channel or data channel decoding,  and beamforming; in addition the functions may include coding modulation). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s system/method because it would allow increase in the transfer rate of each user.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve beam recovery regardless contention free or contention based environment (Zhang; [abstract]).


Regarding claim 15: Li discloses  the method of claim 10, further comprising: using by the user equipment an unused combination of channel state information to indicate that the beam management procedure is to be started (Li,  see paragraph 0240], FIG. 44, when serving beam quality degradation is detected from the channel state information, lower layers (e.g., PHY or/and MAC) of the UE may keep monitoring the serving beam (e.g., expecting the signal quality would rebound) or/and perform corresponding beam management procedures (e.g., refine the alignment of the serving beams, such as adjust the precoding matrix, beamforming weights, etc.).  


Regarding claim 18: Li discloses a  method, comprising: sending, by the network equipment an instruction to initiate the receiving beam switching procedure at the user equipment based on the request; and updating, by the network equipment  (Li, see paragraphs [0246-0248],  in order to replace a degraded serving beam with alternative beam with good quality, a candidate beam measurement and evaluation is performed, the replacement procedure is a recovery procedure called beam recovery phase 2, if qualified beam for replacement are identified form the measurements and evaluation process applied on the candidate beams, regular beam switching and alignment procedures are performed and the recovery process terminates, and if alternative beams are not identified or switched/aligned within a predefined time budget, beam recovery is failed and radio link failure is declared to trigger the start of RL recovery phase 2, which is LTE like RLF recovery phase 2), a transmission configuration indicator state represented in downlink control information (Li, see paragraph [0096], e beam sweeping block can be associated with a single beam or multiple beams, and the association method can be with or without downlink control information (DCI)).  

 However, Li does not explicitly teach performing on-demand  receiver beam evaluation procedure that determines whether a receiving beam is to be changed from a first receiving beam to a second receiving beam, wherein the on-demand receiver beam evaluation procedure is performed by a user equipment without receipt of an instruction from network equipment. However, Zhang in the same or similar field of endeavor  a request, from a user equipment  to initiate a receiving beam switching procedure at the user equipment ( Zhang, see paragraph [0123], once  a switch is requested and a beam recovery response is transmitted from the gNB BS  to the UE, and the UE may monitor control beam 2 specified in the beam switch request, and when a DCI or a CE is detected over control beam 2, the UE  may determine that control beam 2 can be used as a serving beam for receiving downlink control information (e.g., PDCCH) ), wherein the receiving is based on an on-demand receiver beam evaluation procedure performed at the user equipment without prompting from the network equipment  (  Zhang, see paragraph [0133], a processing circuitry may be further configured to perform functions with or without execution of program instructions stored in the memory, which the functions or processes of the PHY layer may include beam link quality measurement, measurement results reporting, L1/L2 control channel or data channel decoding,  and beamforming; in addition the functions may include coding modulation). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s system/method because it would allow increase in the transfer rate of each user.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve beam recovery regardless contention free or contention based environment (Zhang; [abstract]).

Regarding claim 19: Li discloses  the method of claim 18, wherein the sending the instruction comprises: triggering a beam management procedure that instructs the mobile device to report a reference signal received power for a first transmit beam and a second transmit beam (Li, see paragraph [0092], Cell-specific reference signals may also include non-zero-power channel state information (CSI)-reference signals (CSI-RS) transmitted on one or more antenna ports sweeping through different beams (single-beam or multiple beams) in zero or more subframes).  

Regarding claim 20: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 18, further comprising: prior to the updating receiving, by the network equipment, a selection of a transmission beam from the user equipment; and transmitting, by the network equipment, a channel state information reference signal with repetition, wherein the channel state information reference signal triggers a receiver beam training procedure at the user equipment. However, Zhang in the same or similar field of endeavor teaches the method of claim 18, further comprising: prior to the updating the transmission configuration indicator state, receiving, by the network equipment, a selection of a transmission beam from the user equipment; and transmitting, by the network equipment, a channel state information reference signal with repetition, wherein the channel state information reference signal triggers a receiver beam training procedure at the user equipment (Zhang, see paragraph [0133], a processing circuitry may be further configured to perform functions with or without execution of program instructions stored in the memory, which the functions or processes of the PHY layer may include beam link quality measurement, measurement results reporting, L1/L2 control channel or data channel decoding,  and beamforming; in addition the functions may include coding modulation).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Li’s system/method because it would allow increase in the transfer rate of each user.  Such (Zhang; [0003]).

Claims 12, 5-8, 11, 14,  and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of US. Pub. 20200059285 to Zhang (hereinafter “Zhang”). And the combination of Li and Zhang is further combined with  US. Pub. 20190253127  to Kang (hereinafter “Kang”).

Regarding claim 2: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the performing comprises: decoding a signal received on a downlink shared channel  and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received over the downlink shared channel has failed more than a defined threshold number of times. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the performing comprises: decoding a signal received on a downlink shared channel  and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received over the downlink shared channel has failed more than a defined threshold number of times( Kang, see paragraph[0306],  the UE monitors the PDCCH (or blind decoding), if the PDCCH detection performance is poor as a result of a CRC check, the UE may detect the beam failure and see paragraph[0163], a beam failure event occurs when a quality of a beam pair link of an associated control channel is sufficiently low (e.g., a comparison with a threshold, a timeout of an associated timer).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
 


Regarding claim 5: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the transmitting the request comprises transmitting the request at a first available transmission opportunity via an uplink control channel. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the transmitting the request comprises transmitting the request at a first available transmission opportunity via an uplink control channel (Kang, see paragraph [0697], the physical uplink control channel (PUCCH) may be used as the beam failure recovery request resource).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 6: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 5,wherein the operations further comprise: using an unused combination of channel state information to indicate that the beam management procedure is to be started. However, Kang  in the same or similar field of endeavor teaches the system of claim 5,wherein the operations further comprise: using an unused combination of channel state information to indicate that the beam management procedure is to be started ( Li,  see paragraph 0240], FIG. 44, when serving beam quality degradation is detected from the channel state information, lower layers (e.g., PHY or/and MAC) of the UE may keep monitoring the serving beam (e.g., expecting the signal quality would rebound) or/and perform corresponding beam management procedures (e.g., refine the alignment of the serving beams, such as adjust the precoding matrix, beamforming weights, etc.). In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 7: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity using a reserved physical random access channel that corresponds to a contention-free random access channel resource. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity using a reserved physical random access channel that corresponds to a contention-free random access channel resource (Kang, see paragraph [0462], a PRACH may be used for the beam transmission request and the PRACH may be a contention-free based PRACH or a contention based PRACH). In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 8: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity by including the request in uplink control information on an uplink shared control channel. However, Kang  in the same or similar field of endeavor teaches the system of claim 1, wherein the transmitting comprises transmitting the request at a first available transmission opportunity by including the request in uplink control information on an uplink shared control channel (Kang, see paragraph [0697], the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request resource). In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary  as disclosed in Kang  para 0003.
. 



Regarding claim 11: Li discloses  performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, further comprising performing, by the user equipment, the receiver beam training procedure, comprising: decoding a signal received on a downlink shared channel; and determining that the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, further comprising performing, by the user equipment, the receiver beam training procedure, comprising: decoding a signal received on a downlink shared channel; and determining that the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed Kang, see paragraph[0306],  the UE monitors the PDCCH (or blind decoding), if the PDCCH detection performance is poor as a result of a CRC check, the UE may detect the beam failure and see paragraph[0163], a beam failure event occurs when a quality of a beam pair link of an associated control channel is sufficiently low (e.g., a comparison with a threshold, a timeout of an associated timer).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 14: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, wherein the facilitating comprises transmitting the request at a first available transmission slot via an uplink control channel. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, wherein the facilitating comprises transmitting the request at a first available transmission slot via an uplink control channel (Kang, see paragraph [0697], , the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request, and both the control channel and data channel use subframe which contains slots). In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 16: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, wherein the facilitating comprises facilitating transmitting the request at a first available transmission slot using a reserved physical random access channel that corresponds to a contention-free random access channel resource. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, wherein the facilitating comprises facilitating transmitting the request at a first available transmission slot using a reserved physical random access channel that corresponds to a contention-free random access channel resource (Kang, see paragraph [0462], a PRACH may be used for the beam transmission request and the PRACH may be a contention-free based PRACH or a contention based PRACH).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang  as modified by Kang within the system of Li because it would allow next-generation mobile communication system. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Kang  would have been to achieve very low end-to-end latency, and high energy efficiency as disclosed in Kang  para 0003.
. 



Regarding claim 17: Li discloses performing a beam management procedure that switches the receiving beam from the first receiving beam to the second receiving beam. However, Li does not explicitly teach the method of claim 10, wherein the facilitating comprises facilitating  transmitting the request at a first available transmission slot by including the request in uplink control information on an uplink shared control channel. However, Kang  in the same or similar field of endeavor teaches the method of claim 10, wherein the facilitating comprises facilitating  transmitting the request at a first available transmission slot by including the request in uplink control information on an uplink shared control channel (Kang, see paragraph [0697], the physical uplink control channel  (PUCCH) may be used as the beam failure recovery request resource).  In view of the above, having the method of Li and then given the well- as disclosed in Kang  para 0003.
. 




Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of US. Pub. 2020059285 to Zhang (hereinafter “Zhang”) and the combination of Li and Zhang is further combined with US. Pub. 20190124638 to Lim (hereinafter “Lim”).

Regarding claim 3: Li discloses performing a beam management procedure. However, Li does not explicitly teach the system of claim 1, wherein the result is a first result, and wherein the performing, by the user equipment,  the receiver beam evaluation procedure comprises: evaluating low-density parity-check code decoding iterations utilized to decode a downlink shared channel ; and determining that the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a second result of the evaluating indicating that a number of iterations utilized for 20190124638, see paragraph [0131], Table 1 and 2, the information low-density parity-check code decoding iterations (LDPC) and whether LDPC is for beam forming, indicating the length HE PPDU is transmitted in the bandwidth are included in the beam during switching).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang as modified by Lim within the system of Li because it would allow to use the same CRC for all STA after individually code information group together. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Lim  would have been to reduce CRC overhead as disclosed in Lim para 0155.

Regarding claim 12: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 10, wherein the result is a first 20190124638, see paragraph [0131], Table 1 and 2, the information low-density parity-check code decoding iterations (LDPC) and whether LDPC is for beam forming, indicating the length HE PPDU is transmitted in the bandwidth are included in the beam during switching. In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang as modified by Lim within the system of Li because it would allow to use the same CRC for all STA after individually code information group together. Furthermore, all references deal with same field of .
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349960 to Li (hereinafter “Li”) in view of US. Pub. 2020059285 to Zhang (hereinafter “Zhang”) and the combination of Li and Zhang is further combined with US. Pub. 20200076488 to Brunel (hereinafter “Brunel”).

Regarding claim 4: Li discloses performing a beam management procedure. However, Li does not explicitly teach the system of claim 1, wherein the performing comprises using gyroscope data to determine that an orientation of a mobile device. However, Brunel in the same or similar field of endeavor teaches the system of claim 1, wherein the performing  comprises using gyroscope data to determine  that an orientation of the user equipment has switched between a front facing orientation and a back facing orientation (20200076488, see paragraph [0213],   in certain implementations, data from a gyroscope and/or accelerometer is used for beam steering and/or array selection in the UE and the transition may be between front and back facing orientation).   In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang as modified by Brunel within the system of Li because it would allow switching transmit and receive signals switched in time. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Brunel  would have been to 

Regarding claim 13: Li discloses performing a beam management procedure. However, Li does not explicitly teach the method of claim 10, further comprising performing the receiver beam training procedure, comprising: using gyroscope data to determine an orientation of the mobile device. However, Brunel in the same or similar field of endeavor teaches the method of claim 10, further comprising performing the receiver beam training procedure, comprising: the user equipment has transitioned between a front facing orientation and a back facing orientation (20200076488, see paragraph [0213],   in certain implementations, data from a gyroscope and/or accelerometer is used for beam steering and/or array selection in the UE where the transition is between front and back facing orientation).  In view of the above, having the method of Li and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Zhang as modified by Brunel within the system of Li because it would allow switching transmit and receive signals switched in time. Furthermore, all references deal with same field of endeavor, thus modification of Li  by Zhang  as modified by Brunel  would have been to achieve  efficient use of spectrum and variable allocation of throughput between transmit and receive directions as disclosed in Brunel para 0116.


Response to Arguments
11/24/2020have been fully considered but they are not persuasive. See below:
  Examiner respectfully indicates that prior art to Cha is replace with prior art to   Zhang. Zhang teaches beam recovery and switching, and Zhang replaces Cha in the rejections of claim 10 and 18 in addition to claim 1 as amended.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477